Mr. Presiding Justice Waterman deliyeeed the opinion OF THE CoUET. The principal contention of plaintiff in error is that the assured had no notice that the premises were vacant, and consequently the provision of the policy that the policy shall be void if the premises be or become vacant or unoccupied or not in use is not applicable to this case. While it is true that insurance policies are to be liberally construed in favor of the assured, they are at the same time to be reasonably construed. Heuer v. Westchester Fire Ins. Co., 44 Ill. App. 429. To construe this policy to be the same as if it read, “ this policy shall be void if the premises become vacant and the assured have notice thereof,” would be not to construe the contract entered into, but to make a new compact. We do not understand the authorities as sustaining the contention of appellant; on the contrary, under policies like this, where the provision is absolute, the rule is that the policy is suspended during the time at which the premises are vacant. May on Insurance, Sec. 249; Niagara Fire Ins. Co. v. Drela, 19 Ill. App. 70; North American Fire Ins. Co. v. Zaenger, 63 Ill. 464; American Ins. Co. v. Padfield, 78 Ill. 167; Phœnix Fire Ins. Co. v. Tucker, 92 Ill. 64; Insurance Co. of North America v. Garland, 108 Ill. 220; Sonneburn v. Ins. Co., 44 N. J. Law, 220; Richards v. Continental Ins. Co., 47 N. W. Rep. 350; Dennison v. Phœnix Ins. Co., 52 Iowa, 457; Snyder v. Firemen’s Fund Ins. Co., 42 N. W. Rep. 630; McClure v. Watertown Fire Ins. Co., 90 Penn. St. 277-280; Bennett v. Agricultural Ins. Co., 50 Conn. 420; Farmers’ Insurance Co. v. Wells, 42 Ohio St. 519. It is manifest from a reading of the testimony of Henry Schaeler that the premises were not only vacant but that the difference between the risk of occupied dwellings and vacant houses left as these were, was great. The plaintiff’s son, who was her agent in renting the houses, told the tenants to move out. There is no evidence that he was directly authorized by the plaintiff to do this, but she, in testifying, neither repudiated his act nor denied that she had knowledge of it. Without regard, however, to whether she had notice of the vacant condition of the premises, we think that, being vacant, the policy was suspended. The judgment of the Superior Court is therefore affirmed.